HLD-161 (July 2010)                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 10-3101
                                   ________________

                       IN RE: DERRICK LAKEITH BROWN,
                                                     Petitioner
                      ____________________________________

                      On Petition for a Writ of Mandamus from the
                           United States District Court for the
                             Middle District of Pennsylvania
                       (Related to M. D. Pa. Civ. No. 10-cv-00293)
                      _____________________________________

                  Submitted Under Rule 21, Fed. R. App. P.
                                July 30, 2010
      Before: MCKEE, Chief Judge, SCIRICA AND WEIS, CIRCUIT JUDGES

                             (Opinion Filed October 7, 2010)

                                      ___________

                                        OPINION
                                      ___________

PER CURIAM.

             Derrick Brown has filed a mandamus petition pursuant to 28 U.S.C. ' 1651,

wherein he apparently seeks to compel the District Court for the Middle District of

Pennsylvania to order service of process on his complaint and to issue a show cause order

on his request for injunctive relief. Finding no basis for granting mandamus relief, we

                                            1
will deny the petition.

              Brown filed a complaint on February 9, 2010, against more than thirty-five

defendants pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971). His complaint was accompanied by a motion for leave to proceed in forma

pauperis and followed by several requests for injunctive relief. In an order entered on

April 21, 2010, the District Court granted Brown in forma pauperis status and directed the

United States Marshal=s Service to serve the complaint on the named defendants. From a

review of the District Court docket and a motion by the United States for an extension of

time to respond to Brown=s complaint, it appears that B in accordance with the District

Court=s order B the Clerk issued summons on April 21, 2010 and the Marshal=s Service

served the individual defendants and the United States Attorney=s Office a few weeks

later. The District Court recently granted the extension motion and defendants= response

to Brown=s complaint is due to be filed on or before August 9, 2010. It is thus obvious

that Brown=s petition for writ of mandamus is moot to the extent he seeks to compel the

District Court to order service of process.

              We further conclude that mandamus relief is not warranted with respect to

Brown=s pending requests for injunctive relief. The writ of mandamus is an

extraordinary remedy. To justify the Court=s use of this remedy, a petitioner must

demonstrate that he has a clear and indisputable right to issuance of the writ. Kerr v.

United States District Court, 426 U.S. 394, 403 (1976); DeMasi v. Weiss, 669 F.2d 114,

                                              2
117 (3d Cir. 1982). Although an appellate court may issue a writ of mandamus on the

ground that undue delay is tantamount to a failure to exercise jurisdiction, Madden v.

Myers, 102 F.3d 74, 79 (3rd Cir. 1996), the manner in which a court controls its docket is

discretionary. In re Fine Paper Antitrust Litigation, 685 F.2d 810, 817 (3d Cir. 1982),

cert. denied, 459 U.S. 1156 (1983). As noted, the District Court has proceeded

appropriately in the underlying civil action. We are confident that it will continue to do

so as it entertains the parties= submissions, including those seeking injunctive relief filed

by Brown. There is simply no indication that the District Court has failed to exercise its

jurisdiction by permitting Aundue delay.@

              For the foregoing reasons, the petition for a writ of mandamus will be

denied.




                                              3